Citation Nr: 1803958	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1989 to August 1990.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran has asserted that she has a right foot disability as a result of her service-connected knee disabilities and has reported that her VA Medical Center treatment provider has indicated such is the case.

In June 2012, the Veteran was afforded a VA examination of her right foot.  At that time, the examiner diagnosed right foot hallux valgus and opined that it was less likely as not that the Veteran's right foot disability was proximately due to, or the result of the Veteran's service-connected knee disabilities.  In this regard, the examiner found that the Veteran's right foot disability was more likely associated with her elevated first metatarsal and increased calcaneal inclination angle.  

The Board finds the June 2012 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to provide an opinion as to whether the Veteran's right foot disability was aggravated by her service-connected knee disabilities.  Additionally, the examiner failed to adequately consider the Veteran's lay statements with regard to her report of when her symptoms started and what prompted them.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.    

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of her right foot disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot disability was caused or chronically worsened by her service-connected knee disabilities.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




